RICHARDS, J.
Frederick McDonald brought an action in the Lucas Common Pleas to obtain partition of twenty acres of land situated in Lucas County. Charles McDonald, a brother denied Frederick’s title to the premises and on trial it was adjudged that he had no interest in the premises. It was disclosed at the trial that Justus McDonald, the father, had obtained title to the tract in 1861 which was then situated in the United States Reserve Township 1; and deeded it to Minerva McDonald, his wife, who in 1920 conveyed it to her son, Charles.
Error was prosecuted and Frederick claimed that the deed to Minerva was void and of no effect and that he was owner of an undivided interest in the land by descent. The ground upon which the deed was alleged to be void was that there was a patent ambiguity in the deed. Charles contended that he is the owner in fee; all the deeds being referred to being duly and properly recorded. He claims that if there is an ambiguity in the deed it is latent, and can be explained by parol evidence. The Court of Appeals held:
1. There is an ambiguity recognized in cases involving principles which are scarcely referable to either patent' or latent ambiguities. That principle is where the terms of a writing are ambiguous or uncertain, the construction which the parties themselves placed on it will be followed by the court. Courtright v. Schrimger 110 OS. 547.
2. It appears without a shadow of doubt that the parties thereto understood' that the deed conveyed the ■ premises in' question, and it was intended by the parties that it should do sd.‘
3. This court can take judicial notice of the fact that there are other United States reserves, but there was no evidence tending to show that Justus McDonald ever owned any land in any United States Reserve except the one in which he resided, and where the land In question is located.
4. A court must give such construction to a written instrument as not to defeat the manifest intention of the parties. Judgment affirmed.